Citation Nr: 1719225	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from July 1967 to May 1971.
This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When this case was most recently before the Board in January 2015, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

In an April 2017 correspondence, the Veteran withdrew his appeal of the issue of TDIU.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of TDIU has been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

In an April 2017 correspondence, the Veteran withdrew his appeal of the issue of TDIU.  As the appeal concerning TDIU has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of TDIU is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


